 


109 HR 4154 IH: To require the Consumer Product Safety Commission to issue safety standards for lead-containing dishware.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4154 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Udall of New Mexico introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Consumer Product Safety Commission to issue safety standards for lead-containing dishware. 
 
 
1.Safety standards for lead-containing dishwareNot later than 180 days after the date of the enactment of this Act, the Consumer Product Safety Commission shall issue consumer product safety standards, pursuant to section 7 of the Consumer Product Safety Act (15 U.S.C. 2056), for glassware, dishware, and any other cooking utensil, drinking utensil, or eating utensil containing lead. Such standard shall determine the amount of lead in such products that shall be considered hazardous and may require labeling of such products or declare products containing an unacceptable amount of lead, as determined by the Commission, to be banned hazardous products under section 8 of such Act (15 U.S.C. 2057).  
 
